Wright, J.,
concurring in part and dissenting in part. I agree with the majority’s commentary as to the admissibility of defendant’s expert’s opinion. However, I must disagree with the majority’s rejection of the jury’s verdict on the grounds that the trial court erred during defendant’s cross-examination of plaintiffs’ expert witness.
There is no doubt that the jury rejected out-of-hand plaintiffs’ theory as to the proximate cause of the child’s birth defect and that the rejection led to a defense verdict. Despite this finding by the jury, the majority holds that it was error to *460allow cross-examination of the plaintiffs’ expert on certain contents of a “learned treatise” on obstetrics. The majority asserts that “Dr. Warner stated categorically that he did not consider [the treatise] authoritative” (emphasis sic) and thus concludes that cross-examination dealing with the treatise was improper and prejudicial. Entirely aside from the fact that Ohio has never adopted the learned treatise doctrine,1 the majority simply misstates Dr. Warner’s posture during trial. Warner indicated with clarity that he was well acquainted with the treatise Williams on Obstetrics. After some back-and-forth discussion to the effect that Dr. Warner did not use any textbooks in his teaching and that he rejected the treatise as a whole, the record reflects the illuminating discourse that follows:
“Q. Well, I think you have testified previously that you considered Williams on Obstetrics part authoritative and part non authoritative, is that right?
*461“A. That’s right. There are parts of it that are not authoritative and there are parts that are. I don’t consider it an authoritative text book.”
Thus, as anyone can see, Dr. Warren considered the treatise to be authoritative in part. Certainly counsel should be allowed to quote the treatise in part to determine what part Dr. Warner agreed with and what part he did not accept. How in the name of sense can this line of questioning be determined to be reversible, prejudicial error?
As noted above, Ohio has not yet accepted the “learned treatise” exception for the introduction of evidence. However, we have recognized that it is within the discretion of the trial court to permit cross-examination of, and testimony on, an expert’s familiarity with opinions expressed in various texts and medical literature, regardless of whether the witness relied on such sources. See O’Brien v. Angley (1980), 63 Ohio St.2d 159, 17 O.O.3d 98, 407 N.E.2d 490. In my view it is preposterous to limit this sort of examination, as that would make it nigh on to impossible to test the witness’s knowledge or his or her familiarity with the subject matter at hand.
Further, there is a second problem stated by the court of appeals as follows: “There is a broader and [more] troubling question raised by appellants. Must the trial court deny the right of cross-examination of an expert medical witness because such expert does not consider a medical textbook as totally right * * *?” Can an expert simply say that all books and medical journals are not authoritative? As stated by the court of appeals, “[i]f this be the law, a medical expert has it in his power to deny the right of cross-examination.” I suggest that the affirmative answer to this question, which the majority appears to adopt today, is an unfortunate and unwarranted aberration. For the reasons stated, I would affirm the court of appeals and reject any claim of error by the trial court.
Pfeifer,, J., concurs in the foregoing opinion.

. Appellants give an excellent review of the exception, noting in their brief to this court:
“It has long been recognized, of course, that statements contained in medical textbooks are hearsay:
“ ‘Learned writings, such as treatises, books, and articles regarding specialized areas of knowledge or skill are, when offered to prove the truth of the matters asserted in them, clearly hearsay.’ McCormick On Evidence (1984, 3d Edition) § 321.
“Nonetheless, at least one legal commentator has long argued for their admissibility:
“ Wigmore has argued strongly for an exception for such material. In practice, he asserts, much of the testimony of experts ** * * consists of information they have obtained from such sources. * * * Moreover, he suggests there are sufficient assurances of trustworthiness to justify equating a learned treatise with a personally-testifying expert. Not only does the author have no bias in any particular case, but it is likely that he was motivated in writing the treatise by a strong desire to state accurately the full truth.’ Id., citing 6 Wigmore, Evidence §§ 1690-1709 (Chadboume Rev.1976).
“Federal Rule of Evidence 803(18), therefore, provides for a general exception to the hearsay rule for learned treatises, although it does not allow them to be made exhibits for the jury’s consideration:
“ ‘The following are not excluded by the hearsay rule * * *:
“ ‘To the extent called to the attentiomof an expert witness upon cross-examination or relied, upon during direct examination, statements contained in published treatises. * * * If admitted, the statements may be read into evidence but may not be received as exhibits.’
“Twenty (20) states have adopted identical versions of Federal Rule of Evidence 803(13). Another three states, Nevada, South Dakota and Wisconsin, have adopted rules identical in substance to Federal Rule of Evidence 803(18), although they employ slightly different phraseology. Two more states, Colorado and Idaho, have rules using identical language regarding the general exception of learned treatises from the hearsay rule, but also allow the articles to be admitted as exhibits, or taken into the jury room. Kansas also allows learned treatises to be used as direct evidence, but makes no provision regarding whether the articles may be introduced as exhibits or taken to the jury room. Louisiana allows the use of learned treatises as direct evidence, but only in civil cases, and provides that although the treatise may be made an exhibit, it may not be taken to the jury room. Massachusetts, on the other hand, allows the use of learned treatises as direct evidence, but only in medical negligence cases. Finally, Alabama, Connecticut and New Jersey have case-law allowing the use of learned treatises to be used [sic ] as direct evidence. Thus, thirty-one (31) states, by rule, statute, or case-law allow the use of learned treatises as direct evidence.” (Emphasis sic and footnotes omitted.)